DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al (US# 2017/0361825) in view of Morita et al (US# 5480221).
	Drumm et al disclose a braking system including; a hydraulic motor vehicle brake system having front wheel brakes 8/10 and rear wheel brakes 9/11, comprising: a first functional unit 60 having at least one first hydraulic pressure generator 5, which is designed to build up a respective hydraulic pressure at the front wheel brakes and the rear wheel brakes; a first valve assembly 6a/7a/6c/7c, which is arranged between the first hydraulic pressure generator 5 and the front wheel brakes 8/10; and a second valve assembly 6b/7b/6d/7d, which is arranged between the first hydraulic pressure generator 5 and the rear wheel brakes; and a second functional unit 70 downstream of the first functional unit 60 and having at least one second, electric hydraulic pressure generator 280 and/or 270, which is controllable in order to build up a respective hydraulic pressure at the front wheel brakes and the rear wheel brakes; and a third valve assembly 238-241/228-231 for each wheel brake, which can be controlled for wheel brake pressure control operations at the corresponding wheel brake; and a control system 12, which is designed to control at least one of the first valve assembly and the second valve assembly in the case of hydraulic pressure generation by means of the first hydraulic pressure generator in response to a malfunction of the second functional unit.  Note controller 12 is independent of controller 112.  Drumm et al lack the specific disclosure of  controller the pressure such that a lower hydraulic pressure is established at the rear wheel brakes than at the front wheel brakes.  Morita et al discloses a similar braking system and further teach that values smaller than the ideal brake distribution should be used to the that the rear brakes do not lock before the front brakes.  Col. 8, lines 12-21.  As shown in figure 3, this is a distribution where the braking force is lower in the rear than in the front.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize lower pressures for the rear brakes than the front brakes and therefore lower forces in the device of Drumm et al, as taught by Morita et al, to ensure proper vehicle stability, particularly during turns.  
	Regarding claim 2, the control system 12 is designed to, in the event of a malfunction of the second functional unit, perform control in accordance with a control strategy which prevents locking up of the front wheels.  [0076][0077]
	Regarding claim 3, the control system is designed to limit the hydraulic pressure by means of the second valve assembly 6b/7b/6d/7d in such a way that the rear wheels do not lock up.  [0076]  
	Regarding claim 14, the first valve assembly 6a/6c comprises precisely one first valve 6a (and a second valve 6c); and/or the second valve assembly 6b/6d comprises precisely one second valve 6b (and a first valve 6b.
Regarding claim 19, wherein the first valve assembly 6a/6c and the second valve assembly 6b/6d fluidly isolate the front wheel brakes from the rear wheel brakes.
	Regarding claim 20, the first valve assembly 6a/6c controls fluid flow to only the front wheel brakes and the second valve assembly 6b/6d controls fluid flow to only the rear wheel brakes.
	
Claims 1-3, 6-11, 14, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0129469) in view of Morita et al (US# 5480221).
	Besier et al disclose a braking system including; a hydraulic motor vehicle brake system having front wheel brakes 151a/151c and rear wheel brakes 151b/151d, comprising: a first functional unit having at least one first hydraulic pressure generator 190, which is designed to build up a respective hydraulic pressure at the front wheel brakes and the rear wheel brakes; a first valve assembly 152a/153a/152c/153c, which is arranged between the first hydraulic pressure generator 190 and the front wheel brakes; and a second valve assembly 152b/153b/152d/153d, which is arranged between the first hydraulic pressure generator 190 and the rear wheel brakes; and a second functional unit 130 downstream of the first functional unit (unit with 190) and having at least one second, electric hydraulic pressure generator 50, which is controllable in order to build up a respective hydraulic pressure at the front wheel brakes and the rear wheel brakes; and a third valve assembly 5-8 for each wheel brake, which can be controlled for wheel brake pressure control operations at the corresponding wheel brake; and a control system 146, which is designed to control at least one of the first valve assembly and the second valve assembly in the case of hydraulic pressure generation by means of the first hydraulic pressure generator in response to a malfunction of the second functional unit.  Note controller 146 is independent of controller 9.  [0051]  Morita et al discloses a similar braking system and further teach that values smaller than the ideal brake distribution should be used to the that the rear brakes do not lock before the front brakes.  Col. 8, lines 12-21.  As shown in figure 3, this is a distribution where the braking force is lower in the rear than in the front.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize lower pressures for the rear brakes than the front brakes and therefore lower forces in the device of Besier et al, as taught by Morita et al, to ensure proper vehicle stability, particularly during turns.  
	Regarding claim 2, the control system 146 is designed to, in the event of a malfunction of the second functional unit, perform control in accordance with a control strategy which prevents locking up of the front wheels.  [0074]
	Regarding claim 3, the control system is designed to limit the hydraulic pressure by means of the second valve assembly 152b/153b/152d/153d in such a way that the rear wheels do not lock up.  [0076][0081]  
	Regarding claim 6, Besier et al disclose a first pressure sensor 21 in a fluid path between the second valve assembly and the rear wheel brakes.
	Regarding claim 8, the second functional unit comprises a second pressure sensor 21 in a fluid path to the front wheel brakes 151a/151c.
	Regarding claim 9, the first functional unit comprises a third hydraulic pressure generator 100, which is actuable by means of a brake pedal and by means of which a respective hydraulic pressure can be built up at the front wheel brakes and the rear wheel brakes.
	Regarding claim 10, the first functional unit comprises a third pressure sensor 186 in a fluid path between the third hydraulic pressure generator and the front wheel brakes.
	Regarding claim 11, the first functional unit comprises a fourth valve assembly 181a/181b, which is designed to selectively couple or decouple the third hydraulic pressure generator to or from the front wheel brakes and the rear wheel brakes.
	Regarding claim 14, the first valve assembly 152a/152c comprises precisely one first valve 152a (and a second valve 152c); and/or the second valve assembly 152b/152d comprises precisely one second valve 152d (and a first valve 152b).
Regarding claim 19, wherein the first valve assembly 152a/152c and the second valve assembly 152b/152d fluidly isolate the front wheel brakes from the rear wheel brakes.
	Regarding claim 20, the first valve assembly 152a/152c controls fluid flow to only the front wheel brakes and the second valve assembly 152b/152d controls fluid flow to only the rear wheel brakes.
	
Claim(s) 4-5, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al (US# 2017/0361825) and Morita et al (US# 5480221) as applied above, in further view of Spaeth (US# 2008/017994).
	Drumm et al and Morita et al disclose all the limitations of the instant claims with exception to at least one first valve  and at least one second being capable of analog adjustment (claim 4) or are digitally switchable (claims 12 and 21).  Spaeth discloses a similar brake system and further teaches that analog valves reduce noise and pulsation [0003] where as digital valves are more economically [0004].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either analog or digital valves for the valves of Drumm et al depending on the desired comfort versus the desired economy of the system.  For instance, it may be desirable to utilize analog valves in a luxury vehicle, combinations of analog and digital such as suggested by Spaeth for mid-grade vehicles, and purely digital for most economic vehicles.

Claim(s) 4-5, 7-8, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0129469) and Morita et al (US# 5480221) as applied above, in further view of Spaeth (US# 2008/017994).
	Besier et al and Morita et al disclose all the limitations of the instant claims with exception to at least one first valve  and at least one second being capable of analog adjustment (claim 4) or are digitally switchable (claims 12 and 21).  Spaeth discloses a similar brake system and further teaches that analog valves reduce noise and pulsation [0003] where as digital valves are more economically [0004].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either analog or digital valves for the valves of Besier et al depending on the desired comfort versus the desired economy of the system.  For instance, it may be desirable to utilize analog valves in a luxury vehicle, combinations of analog and digital such as suggested by Spaeth for mid-grade vehicles, and purely digital for most economic vehicles.
	Regarding claim 7, Besier et al further lack the control system is designed to take account of an output signal of the first pressure sensor in controlling the at least one second valve capable of analog adjustment.  It is clear that the sensors are intended for closed loop control such as discussed in [0003].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the sensors as an input for controlling valves 5 as an obvious means of achieving accurate brake forces, thereby improving performance of the system.
Regarding claim 8, the second functional unit comprises a second pressure sensor 25 in a fluid
path to the front wheel brakes.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al (US# 2017/0361825) and Morita et al (US# 5480221) as applied above, in further view of WO 2018/153527.
	Drumm et al and Morita et al disclose all the limitations of the instant claims with exception to the first valve  and/or the second is a 3/2-way valve.  WO ‘527 discloses a similar brake system and further teach 3/2 valves 24/30 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize 3/2 valves in the device of Drumm et al, as taught by WO ’52, to reduce the number of valves required, thereby decreasing space and/or power requirements. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0129469)  and Morita et al (US# 5480221) as applied above, in further view of WO 2018/153527.
	Besier et al and Morita et al disclose all the limitations of the instant claims with exception to the first valve  and/or the second is a 3/2-way valve.  WO ‘527 discloses a similar brake system and further teach 3/2 valves 24/30 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize 3/2 valves in the device of Besier et al, as taught by WO ’52, to reduce the number of valves required, thereby decreasing space and/or power requirements. 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Regarding the operation of the first valve assembly and second valve assemblies in the event of a malfunction of the second functional unit, note Besier indicates that the functional units are intended to be redundant [0051][0098].  This would be understood by one of ordinary skill in the art that when one system fails, the other would operate or continue to operate, whether it be the first or second functional unit.  Regarding Drumm et al, the first and second valve assemblies 6a-d are functional during normally braking, and therefore would be continued to be controlled in response to failure of the second unit 70.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK